             Case 1:19-cv-03414-APM Document 4 Filed 12/27/19 Page 1 of 3



                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA


    MARCELLIN MUKOLO BASENGEZI,

                      Plaintiff,

            v.                                         Civil Action No. 19-cv-03414 (APM)

    ANDREA M. GACKI, in her official
    capacity as Director of the United States
    Office of Foreign Assets Control, and THE
    UNITED STATES DEPARTMENT OF
    TREASURY, OFFICE OF FOREIGN
    ASSETS CONTROL,

                      Defendants.


                       MOTION TO STAY PENDING CONSOLIDATION

          Defendants hereby move to stay Defendants’ deadline to answer or otherwise respond to

Plaintiffs’ complaint pending a decision on the consolidation of this action with two substantially

similar actions. Defendants’ current deadline to respond to the Complaint is January 24, 2020. 1 “The

power to stay proceedings is incidental to the power inherent in every court to control the disposition

of the causes on its docket with economy of time and effort for itself, for counsel, and for litigants.”

Feld Entm't, Inc. v. A.S.P.C.A., 523 F. Supp. 2d 1, 2 (D.D.C. 2007) (quoting Landis v. North American

Co., 299 U.S. 248, 254 (1936)). The following good cause supports a stay of the deadline here:

1. Two other cases pending in the District Court for the District of Columbia present materially

     similar legal questions to those presented here: Norbert Basengezi Katintima v. Gacki et al., Civ.

     No. 1:19-cv-3412 (CRC) and Corneille Yobeluo Nangaa v. Gacki, et al. 1:19-cv-3415 (DLF). In




1
 Although not yet reflected on the docket of this case, the Office of the U.S. Attorney for the
District of the District of Columbia was served on November 25, 2019.

                                                   1
           Case 1:19-cv-03414-APM Document 4 Filed 12/27/19 Page 2 of 3



   light of these similarities, Defendants moved in Katintima v. Gacki—the earliest numbered case—

   for that Court to consolidate the three actions. A copy of that motion is attached hereto as Exhibit

   1. A copy of the Katintima complaint is attached hereto as Exhibit 2.

2. Defendants filed that motion in light of Local Rule 45(d). That rule provides: “[m]otions to

   consolidate cases assigned to different judges of this Court shall be heard and determined by the

   judge to whom the earlier-numbered case is assigned. If the motion is granted, the later-numbered

   case shall be reassigned in accordance with section (c) of this Rule.” It is unclear whether that

   rule expressly governs if the actions are not related, as it falls under the “Related Cases”

   subheading of the local rules and includes a rule for assigning related cases. Nor is it clear whether

   this Court would consider the three cases “related” under the local rules. See LCvR Local Rule

   45(a)(3) (defining such cases to include those “involv[ing] common issues of fact, or” that “grow

   out of the same event or transaction”). Nevertheless, Defendants filed only one consolidation

   motion in the earliest-numbered case because it served the rationale underlying consolidation

   generally and that rule specifically. That is, filing only one motion furthered the interests of

   efficiency and avoided unnecessary duplicative proceedings. But should this Court disagree with

   that approach, Defendants will file a similar consolidation motion on this docket as well.

3. While the Katintima Court considers Defendants’ motion to consolidate, Defendants request that

   this Court stay the January 24, 2020 deadline for them to respond to Basengezi’s Complaint. As

   outlined in the attached motion to stay, Defendants anticipate that significantly similar dispositive

   motions will resolve the three actions. A stay will provide the parties and the Court the opportunity

   if consolidation is granted to establish an efficient schedule whereby the claims across the three

   different actions can be adjudicated in a single proceeding. Defendants respectfully suggest that

   the parties file a joint status report in the Katintima Court within fourteen days of an order granting

   consolidation, proposing a schedule for further proceedings. If the consolidation motion is denied,

                                                   2
           Case 1:19-cv-03414-APM Document 4 Filed 12/27/19 Page 3 of 3



   Defendants similarly suggest that the parties file a joint status report on this docket within 14 days

   of that denial, proposing a schedule for further proceedings.

4. Purusant to Local Rule 7(m), counsel for Defendants conferred with counsel for Plaintiff, who

   indicated that Basengezi opposes the relief requested herein.



Dated December 27, 2019                                Respectfully submitted,


                                                       JOSEPH H. HUNT
                                                       Assistant Attorney General

                                                       DIANE KELLEHER
                                                       Assistant Branch Director

                                                       /s/ Antonia Konkoly
                                                       ANTONIA KONKOLY
                                                       NICHOLAS CARTIER
                                                       KEVIN SNELL
                                                       Trial Attorneys
                                                       United States Department of Justice
                                                       Civil Division, Federal Programs Branch
                                                       1100 L Street, N.W.
                                                       Washington, DC 20005
                                                       Tel: (202) 514-2395
                                                       Fax: (202) 616-8460
                                                       Email: antonia.konkoly@usdoj.gov




                                                   3
